DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
1.	This action is in response to applicant’s amendment filed on 05/16/2022.
2.	Claims 1, 5 and 21 are amended.
3.	Claims 2-4, 6-10, 13-15 and 17-19 are canceled.

Response to Arguments
4.	Applicant’s arguments, see Remarks pages 1-4, filed 05/16/2022, with respect to the 35 USC 103 rejection of claims 1-5 and 11-22 have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection of claims 1-5 and 11-22 have been withdrawn. 
Allowable Subject Matter
5.	Claims 1, 5, 11, 12, 16 and 20-22 are allowed.
Reasons For Allowance

6.	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and argument filed on 05/16/2022 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 5, 21 and 22 are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
facilitating the process of undoing and redoing modifications that are made to content using an online content management system (CMS). As a user makes changes to content, such as by editing a webpage using a web-based CMS, a history of the user's modifications is generated and stored locally on the client. When the user invokes an undo command, the modification history can be used to determine a previous state of the content and restore the content to that previous state. Similarly, when the user invokes a redo command, the modification history can be used to return to a state that had previously been undone. In some embodiments, the process of undoing or redoing the user's modifications is selectively performed on either a client side or a server side of the online system, depending on the type of content that is being manipulated. (Grimm et al. ‘713)
the system allows for example a "Reset" function, which means that preferably an Image of the state of the OS (including all loaded software) is saved immediately after a successful boot on the disk or other non-volatile memory and is preferably automatically updated when new drivers and/or software that change the state after a boot are added, so that if the system gets stuck it can be instantly restarted as if it has been rebooted. Other features include for example solving the problem that the focus can be grabbed while the user is typing something, allowing the user to easily define or increase or decrease the priority of various processes or open windows, a powerful undo feature that can include preferably even any changes to the hard disk, improved undo features in word processing, improved file comparison features, being able for example to track changes retroactively, improved backup features, and many additional improvements. The application covers also improvements that are related for example to Word processing (since for example in Microsoft Windows, Word behaves like an integral part of the system) and things that are related to the user's Internet surfing experience, including for example improved search experience (This is important since for example in Microsoft Windows, Internet Explorer is practically an integral part of the OS). The invention deals also with some preferable improvements in the performance of the hard disk and also with some other smart computerized devices. (Mayer ‘994)
A network of computers each serving as a “node” within a private, closed peer-to-peer network having a network administrator. Each node has a CPU and a hard drive, input/output device and connectivity to other nodes through the Internet. Each node is provided a hard drive (cache) to handle a multitude of data files. The cache supports multiple streams of fragments to multiple calling nodes without delay or deterioration of transfer rates. A plurality of metrics programs monitor the data demands on each node, the usage of each node's hard drive, and the transfer rates possible from the assigned node and provide that information to the network in a database available to all nodes. The network administrator, utilizing a contrarian selection method, pushes disaggregated data to the nodes in the network to evenly load data throughout the network and to fully load the node's hard drives. (Johnson et al. ‘211)
controlling export of snapshots to external networks in service provider environments. Methods are described that may be used to prevent customers of a service provider from downloading snapshots of volumes, such as boot images created by the service provider or provided by third parties, to which the customer does not have the appropriate rights. A request may be received from a user to access one or more snapshots, for example a request to export the snapshot or a request for a listing of snapshots. For each snapshot, the service provider may determine if the user has rights to the snapshot, for example by checking a manifest for the snapshot to see if entries in the snapshot manifest belong to an account other than the customer's. If the user has rights to the snapshot, the request is granted; otherwise, the request is not granted. (Sundaram et al. ‘321)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443